Pfeifer, J.,
concurring.
{¶ 15} I concur that the integration clause in the written agreement in this case nullified the prior oral agreement between the parties. The court’s holding here is thus consistent with our holding in Hartmann v. Duffey, 95 Ohio St.3d 456, 2002-Ohio-2486, 768 N.E.2d 1170, syllabus, that “a plaintiff who enters into a settlement agreement that has not been reduced to judgment is entitled to interest on the settlement, which becomes due and payable on the date of settlement.” In the future, settling parties should be aware of what they are giving up in signing an integration clause.
{¶ 16} I would have used this case to institute a permanent, workable rule for the calculation of interest on settlements. The clock should not run on interest payments at the moment the last party says “O.K.” Interest should accumulate on settlement amounts after a reasonable time has passed for administrative activities. This court should impose a seven-day period for the payment of settled claims without the calculation of interest. After that seven-day period, a settling payor would be liable for interest calculated back to the day of settlement. This rule would recognize the role of settlements in the administration of justice, allow for the practical realities of paperwork, and encourage cases to be settled and debts paid in an orderly manner.
The Okey Law Firm, L.P.A., Steven P. Okey; Landskroner Grieco, Ltd., and Jack Landskroner; Lerach, Coughlin, Stoia, Geller, Rudman & Robbins, L.L.P., Frank J. Janacek Jr., Kevin K. Green, and Timothy Blood, for appellant.
Baker & Hostetler, L.L.P., Ernest E. Vargo, Ronald S. Okada, Brett A. Wall, and Bridget M. Brennan, for appellee.
Allen Schulman Jr. and Edward A. Icove, urging reversal on behalf of amici curiae Ohio Academy of Trial Lawyers and National Association of Consumer Advocates.
Frost Brown Todd L.L.C., Douglas R. Dennis and Maureen P. Haney, urging affirmance on behalf of amicus curiae Ohio Association of Civil Trial Attorneys.
Thompson Hiñe, L.L.P., and Alan F. Berliner, urging affirmance on behalf of amicus curiae Property Casualty Insurers Association of America.
Eastman & Smith Ltd. and M. Charles Collins, urging affirmance on behalf of amici curiae National Union Fire Insurance Company of Pittsburgh, PA and Commerce & Industry Insurance Company.
Baker & Hostetler, L.L.P., Mark A. Johnson and Rodger L. Eckelberry, urging affirmance on behalf of amici curiae Ohio Insurance Institute, State Farm Mutual Automobile Insurance Company, Cincinnati Insurance Company, and Westfield Insurance Company.